Citation Nr: 0117750	
Decision Date: 07/05/01    Archive Date: 07/05/01

DOCKET NO.  98-04 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for adjustment 
disorder.  

2.  Entitlement to service connection for thrombophlebitis.

3.  Entitlement to service connection for pericarditis, 
manifested by chest pain and fatigue, claimed as due to 
undiagnosed illness.

4.  Entitlement to service connection for suppressed immune 
syndrome, claimed as due to undiagnosed illness.

5.  Entitlement to service connection for pneumonia, cough 
and sputum, to include as due to undiagnosed illness.

6.  Entitlement to service connection for respiratory 
disability, to include as due to undiagnosed illness.

7.  Entitlement to service connection for headaches, to 
include as due to undiagnosed illness.

8.  Entitlement to service connection for osteoarthritis and 
fibromyalgia, claimed as muscle pain and weakness, myositis 
type pain of the hands and cervical spine, rheumatoid 
arthritis, backache, and joint pain, stiffness and swelling, 
to include as due to undiagnosed illness.

9.  Entitlement to service connection for basal cell 
carcinoma.  

10. Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Veteran represented by:	Antonio E. Bendezu, Attorney-
at-Law


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty in the United States Air 
Force from January 1956 to February 1957 and in the United 
States Army in the Persian Gulf from December 1990 to June 
1991; she also served many years in the United States Army 
Reserves beginning in 1981.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from October 1997 and April 1998 rating 
actions of the Department of Veterans Affairs (VA) Regional 
Office in Lincoln, Nebraska (the RO).  This case was 
transferred to the Board in May 2001.

A video conference hearing with the undersigned was scheduled 
for May 23, 2001.  The veteran failed to appear for the 
hearing.

Other issues

The veteran withdrew the issue of entitlement to service 
connection for pelvic pain and fibroids due to undiagnosed 
illness in a September 1998 statement.

A May 2001 rating decision granted entitlement to service 
connection for posttraumatic stress disorder (PTSD) with 
secondary dysthymic disorder and assigned a 10 percent 
evaluation from April 21, 1995, to June 10, 1999; a 
50 percent evaluation was assigned.  Consequently, the issue 
of entitlement to service connection for PTSD is no longer 
before the Board.  Since no notice of disagreement to the 
rating assigned to the veteran's service-connected 
psychiatric disability has been received, the issue of 
entitlement to an increased evaluation for service-connected 
psychiatric disability is also not on appeal.  See Grantham 
v. Brown, 114 F.3 1156 (Fed. Cir. 1997) [where an appealed 
claim for service connection is granted during the pendency 
of the appeal, a second notice of disagreement must 
thereafter be timely filed to initiate appellate review of 
the claim concerning the compensation level assigned for the 
disability.]


FINDINGS OF FACT

1.  The veteran does not currently have adjustment disorder.

2.  The veteran does not currently have thrombophlebitis.


CONCLUSIONS OF LAW

1.  An adjustment disorder was not incurred in or aggravated 
by active duty.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2000); 
38 C.F.R. § 3.303 (2000).

2.  Thrombophlebitis was not incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2000); 
38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is claiming entitlement to service connection 
adjustment disorder and thrombophlebitis.  These issues will 
be addressed in a decision on the merits below.

The remaining issues on appeal, listed as issues 3 through 10 
on the first page of this decision will be addressed in the 
remand portion of this decision.

In the interest of clarity, the Board will provide the VA law 
and regulations relevant to the two issues presently being 
decided and will address certain preliminary matters, chiefly 
the impact on this case of the Veterans Claims Assistance Act 
of 2000.  The Board will then will separately address the two 
issue currently being decided, giving the factual background, 
an analysis of the claim, and a decision.

Relevant Law and Regulations

Service connection

According to applicable laws and regulations, service 
connection may be granted for disability resulting from a 
disease or injury incurred in or aggravated by military 
service. 38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303 (2000).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

It is now well settled that in order to be considered for 
service connection, a claimant must first have a disability.  
In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the United 
States Court of Appeals for Veterans Claims noted that 
Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents had 
resulted in a disability.  See also Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) [service connection may not be granted 
unless a current disability exists].

Undiagnosed illnesses

A Persian Gulf veteran shall be service connected for 
objective indications of chronic disability resulting from an 
illness manifested by one or more presumptive signs or 
symptoms that began during active military service and cannot 
be attributed to any known clinical diagnosis.  See 38 C.F.R. 
§ 3.317.

The VA shall compensate a Persian Gulf veteran who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed in paragraph (b) of 
this section, provided that such disability became manifest 
during active service or not later than December 31, 2001 and 
by history, physical examination and laboratory tests cannot 
be attributed to any known clinical diagnosis. 38 U.S.C.A. § 
1117; 38 C.F.R. § 3.317(a)(1).

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to the following: 
fatigue, signs or symptoms involving skin, headache, muscle 
pain, joint pain, neurologic signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders. 38 C.F.R. § 3.317(b).

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record on appeal.  38 U.S.C.A. 
§ 7104 (West 1991 and Supp. 2000).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991); 38 
C.F.R. §§ 3.102, 4.3 (2000).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Initial matters

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law redefines VA's obligations with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 
2099-2100.  See also Karnas v. Derwinski, 1 Vet. App. 3, 8 
(1991).

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA have 
been effectively satisfied with respect to the two issues 
which are being decided herein.  With respect to these 
issues, the Board observes that the veteran has been informed 
of the types of evidence that could be submitted by her in 
support of her claims.  There is sufficient evidence of 
record with which the Board may make informed decisions.  The 
veteran has not pointed to any pertinent evidence which 
exists and which has not been associated with the veteran's 
claims folder as to these two issues.

The law provides that the assistance provided by VA shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the evidence of record (lay or 
medical) includes competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 97-98 (to be 
codified at 38 U.S.C.A. § 5103A).  

In this case, as will be described in detail, the veteran was 
provided with physical examination in February 1998.  The 
Board has considered whether a remand of this case is 
necessary in order to provide the veteran with another VA 
examination.  However, the Board believes that the record 
already contains sufficient medical evidence in the form of 
the veteran's service and post-service medical records.  
Since, as will be discussed in detail below, there is no 
evidence that the two claimed disabilities, exist, remand for 
another medical examination is not required.

It has been contended that the February 1998 VA examination 
report is inadequate because the examiner did not review the 
claims files and because the examiner did not provide a nexus 
opinion.  However, the Board notes that its decision in this 
case is based on the evidence as a whole and not based solely 
on the February 1998 examination findings.  Moreover, there 
has not been any evidence submitted to show that the February 
1998 findings are incorrect.  Since there is no evidence of 
the two presently claimed disabilities, adjustment disorder 
and thrombophlebitis, a remand for a nexus opinion would be 
clearly fruitless, since there is no disability to connect to 
her service.

The veteran, in March 1998, and her representative, in May 
1998, have contended that this case warrants an opinion by an 
independent medical expert (IME).  The Board may obtain an 
advisory medical opinion from a medical expert who is not a 
VA employee when, in its opinion, a medical opinion is 
warranted by the medical complexity or controversy involved 
in the appeal.  38 U.S.C.A. § 7109 (West 1991); 38 C.F.R. 
§ 20.901(d) (2000).  The necessity of obtaining such an 
opinion is left to the discretion of the Board.  See Bielby 
v. Brown, 7 Vet. App. 260, 269 (1994).  In this case, the 
Board believes that, as to the two issues being decided 
immediately below, there is no complex or controversial 
medical question warranting an IME opinion.  The resolution 
of these two issues revolves around the relatively simple 
matter of whether these claimed disabilities currently exist.  
The veteran has not presented any argument which would lead 
the Board to believe that an IME opinion would add anything 
to the record as it is presently constituted.

The Board wishes to make it clear that it would be premature 
to determine the necessity of obtaining an IME opinion as to 
any of the issues being remanded below.  The Board 
accordingly intimates no opinion as to that matter. 

The veteran has been accorded ample opportunity to present 
argument in support of her claims.  As noted in the 
Introduction, she failed to report, without explanation, for 
a videoconference hearing which was to be chaired by the 
undersigned. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims not remanded below has been consistent with the 
provisions of the new law.  Under these circumstances, a 
remand of this matter for further development would not avail 
the veteran or aid the Board's inquiry, and would only serve 
to unnecessarily delay a decision.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991).  Accordingly, the Board will 
proceed to a decision on the merits as to the two issues not 
being remanded.  

1.  Entitlement to service connection for an adjustment 
disorder.

Factual Background

The veteran's initial discharge medical examination in 
February 1957 was essentially within normal limits.  Medical 
examinations in June 1981 and March 1991 were within normal 
limits.

The veteran was accorded a VA psychiatric examination in May 
1997 in order to determine whether she had PTSD.  She 
reported working in the medical section of a POW camp during 
the Persian Gulf War.  An interview with the veteran was 
essentially unremarkable with respect to psychiatric 
pathology.  The examiner did not identify any indication of 
PTSD.  The diagnosis was adjustment disorder.  The examiner 
recommended, however, that the veteran be re-evaluated in a 
year or two 
to determine if PTSD existed. 

On an Army Reserve Fitness for Duty Evaluation, which appears 
to have been conducted in April 1998, the diagnoses were 
major depressive disorder, recurrent, severe, manifested by 
hypersomnia, chronic fatigue, decreased attention in 
concentration, symptoms of chronic anxiety with feelings of 
hopelessness about the future, untreated, unimproved; and 
PTSD, chronic, with delayed onset untreated and unimproved, 
manifested by unresolved exposure to traumatic events 
involving the Gulf War.  It was noted that the veteran should 
be found unfit for military duty and be permitted to retire 
medically under the provisions of a Medical Evaluation Board 
separation.

Diagnoses on VA psychiatric examination in July 2000 were 
PTSD and dysthymic disorder secondary to PTSD.

As indicated in the Introduction, service connection was 
granted for PTSD with secondary dysthymic disorder in a May 
2001 RO rating decision.

Analysis

There is no medical evidence of an adjustment disorder during 
either of the veteran's periods of active duty.  The only 
diagnosis of an adjustment disorder in the veteran's entire 
medical history was in the report of the VA psychiatric 
examination in May 1997.  That examination was for the 
specific purpose of determining whether the veteran had PTSD.  
The examiner did not identify PTSD and instead attributed the 
veteran's complaints to  an adjustment disorder.  It is clear 
from the examiner's comments that he believed that the 
adjustment disorder would resolve and that the veteran's 
problem persisted, another examination should be done to see 
if PTSD in fact existed.  In short, the May 1997 diagnosis 
appeared to be provisional, pending future events.  

Future events have made it clear that the veteran's current 
psychiatric diagnosis is PTSD with secondary depression.  The 
diagnoses on a Fitness for Duty Evaluation in April 1998 
involved a major depressive disorder and PTSD.  The diagnoses 
on VA psychiatric examination in July 2000 were PTSD and 
dysthymic disorder secondary to PTSD.   As noted above, 
service connection has been awarded for PTSD with secondary 
dysthymic disorder. 

In short, a diagnosis of adjustment disorder was only made 
only one occasion, in May 1997.  That diagnosis appears to 
have been in the nature of a provisional diagnosis in the 
absence of PTSD identified during that examination.  The 
diagnosis of adjustment disorder was not confirmed by 
subsequent, thorough psychiatric examinations in April 1998 
and July 2000.  The veteran's current psychiatric diagnosis 
is PTSD with secondary depression, for which the veteran is 
currently service-connected.

The veteran has not proffered any competent medical evidence 
in support of her implicit contention that she has currently 
has adjustment disorder in addition to service-connected PTSD 
and depression.  

In short, the veteran's claim of entitlement to service 
connection for adjustment disorder is denied because the 
preponderance of the evidence is against the contention that 
such disability currently exists.  As discussed by the Board 
above, in the absence of a current disability, service 
connection may not be granted.  See, e.g., Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998).

2.  Entitlement to service connection for thrombophlebitis.

Factual Background

There are no complaints, findings, or diagnoses of 
thrombophlebitis during either of the veteran's periods of 
active duty.  Separation medical examinations in February 
1957 and March 1991 were within normal limits.

The only allusion in the veteran's medical records to 
thrombophlebitis is in the diagnoses section of the VA 
examination in February 1998, which included a reference to 
history of thrombophlebitis.  The is no indication from the 
examination report that thrombophlebitis was identified on 
physical examination.

Analysis

There is no medical evidence of thrombophlebitis during 
either of the veteran's periods of active duty.  Indeed, 
there is no medical evidence of thrombophlebitis of record.  

There is a history of thrombophlebitis noted on VA 
examination in February 1998.    However, this does not serve 
as a basis for service connection.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999) [service connection may not be 
granted for a diagnosis of a disability by history or for 
symptoms unaccompanied by a current diagnosis].

In the absence of the claimed disability, service connection 
for thrombophlebitis is not warranted.  See Rabideau and 
Gilpin, supra.

ORDER

Entitlement to service connection for an adjustment disorder 
is denied.

Entitlement to service connection for thrombophlebitis is 
denied.


REMAND

As discussed by the Board above, while appeal of this case 
was pending, the Veterans Claims Assistance Act of 2000 (the 
VCAA), Pub. L. No. 106-475, §  3(a), 114 Stat. 2096 (2000) 
became effective.  The VCAA provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to VA that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  The VCAA 
also eliminated the concept of a well grounded claim.

The veteran has claimed a variety of symptoms and 
disabilities as due her Persian Gulf service.  The Board is 
hampered in its evaluation of these issues because many of 
the claimed disabilities appear to be interrelated and many 
appear to overlap.  The veteran's contentions, as well as 
some of the medical evidence now of record, appear to suggest 
links between  pericarditis/chest pain, fatigue, suppressed 
immune syndrome, pneumonia, cough and sputum and a 
respiratory disability.  In addition, the May 1997 VA 
psychiatric examination report can be read as indicating a 
possible connection between the veteran's chest pain and 
stress, although this remains unclear.   The issue of service 
connection for various musculoskeletal complaints and 
disorders presents similar difficulties in that it involves 
various duplicative and overlapping symptomatology, some of 
which (e.g. osteoarthritis, fibromyalgia, myositis and 
arthritis) involves diagnoses disabilities while some or all 
appear to be claimed by the veteran as due to undiagnosed 
illness.  

The Board believes that before any informed decision can be 
made, the issues on appeal should be clarified, and any and 
all claimed  disabilities present must be identified and the 
etiology of such disabilities must be established, including 
any relationship to the veteran's Persian Gulf service.   

The Board believes, with respect to the veteran's request for 
an IME opinion, that such should not be considered until any 
disabilities present have been identified and the etiology 
of, and relationship between, such disabilities has been 
established to the extent possible.  

In addition to the above, the Board believes that certain 
specific evidence must be obtained.

Headaches of unknown etiology were diagnosed on VA 
examination in February 1998.  However, no specific 
evaluation, including a thorough neurological evaluation, of 
the veteran's headaches has been conducted.  The nature and 
extent of the veteran's headaches, as well as whether such 
disability is due to undiagnosed illness, is unclear.  

Although basal cell carcinoma was diagnosed in January 1996, 
there is no medical opinion on file as to whether there is 
any causal connection between the veteran's basal cell 
carcinoma and service.

The Board notes that although the veteran indicated in her VA 
November 1997 Form 21-8940, Veteran's Application for 
Increased Compensation Based on Unemployability, that she 
last worked full time in November 1993, she said at her VA 
psychiatric examination in July 2000 that she had worked as a 
fee basis nurse at a VA Medical Center from October 1993 
through May 1994, that she was a County supervisor from 
January 1995 through May 1996, and that she was currently 
working as a federal test administrator.  Consequently, since 
it is unclear whether or not the veteran is working, 
additional information must be obtained prior to a 
determination of the issue of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disability.

In light of the above, this case is REMANDED to the RO for 
the following actions:

1.  The veteran and her attorney 
should be contacted by the RO and 
requested to clarify the issues 
remaining on appeal.  In particular, 
if the veteran is contending that 
certain symptoms are related, this 
should be made known to the RO.    

2.  The veteran should be provided 
and requested to complete and return 
a current Application for Increased 
Compensation Based on 
Unemployability, VA Form 21-8940.

3.  The veteran should be requested 
to provide the names, addresses and 
approximate dates of treatment for 
any health care providers who may 
possess additional records pertinent 
to any pending issue.  After 
obtaining any necessary 
authorization from the veteran, the 
RO should attempt to obtain, and 
associate with the file, all records 
noted by the veteran that are not 
currently on file.

4.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and her 
representative of this and request 
them to provide copies of the 
outstanding medical records.

5.  Thereafter, the RO should 
arrange for a VA examination of the 
veteran by a physician with 
appropriate expertise to determine 
the nature, relationship and 
etiology of the veteran's claimed 
disabilities.  In order to 
accomplish this, if practicable, a 
Persian Gulf examination should be 
provided, and any specialist 
consultations should be obtained if 
deemed warranted by the examiner.  
The veteran's claims folder, 
including a copy of this REMAND, 
must be made available to the 
examiner for review, and the 
examination report must reflect that 
the claims folders were reviewed.  
If certain symptoms are related to a 
specific disability, this should be 
specifically noted and explained.  
The examiner should provide an 
opinion as to whether it is at least 
as likely as not that each 
identified disability is 
etiologically related to service, to 
include service in the Persian Gulf.  
If a disability is deemed to be due 
to an unidentified illness, this 
should be specifically noted.  The 
rationale for all opinions expressed 
should be explained.  The report of 
the examination should be associated 
with the veteran's VA claims folder.

6.  After the above development has 
been accomplished, the RO should 
undertake any other action required 
to comply with the provisions of the 
VCAA.  The RO should then 
readjudicate the veteran's then-
pending claims.
If the benefits sought on appeal are 
not granted, in whole or in part, 
the veteran and her attorney should 
be provided a Supplemental Statement 
of the Case and afforded an 
appropriate opportunity to respond. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until she is otherwise notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


 

